F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      March 1, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 B EN N Y R. SM ITH ,

               Plaintiff-Appellant,                     No. 06-3272
          v.                                          District of Kansas
 C. COW M AN, Cellhouse Sargent; R.             (D.C. No. 06-CV-3058-SAC)
 HUNT, Disciplinary Hearing Officer,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      On February 27, 2006, M r. Smith filed a § 1983 claim concerning

disciplinary actions taken against him by prison officers, actions he considered

both fraudulent and retaliatory. On M arch 1, 2006, the United States District

Court for the District of Kansas ruled that the petitioner had not provided proof of

completing the grievance process or the disciplinary appeal process, and thus had


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Circ. R. 32.1.
not demonstrated an exhaustion of administrative remedies, as required by 42

U.S.C. § 1997e. The court gave him sixteen days to do so. M r. Smith filed an

interlocutory appeal, which this court dismissed for lack of jurisdiction on June 8.

On June 13, the district court, noting that the defendant had still not provided

proof of his administrative appeal, dismissed the action without prejudice, stating

that: “‘a prisoner must provide a comprehensible statement of his claim and also

either attach copies of administrative proceedings or describe their disposition

with specificity.’” R., Doc. 11 at 2 (quoting Steele v. Fed. Bureau of Prisons, 355

F.3d 1204, 1211 (10th Cir. 2003)).

      Over the next several weeks, M r. Smith filed a motion for reconsideration,

a motion for certificate of appealability, and a “motion to set the record straight.”

Because this is a § 1983 action, not a habeas corpus action, the district court

properly ruled that the application for a certificate of appealability was moot. It

made no ruling on the “motion to set the record straight,” which was a reiteration

of the defendant’s factual complaints, along with the addition of some new ones.

      The court interpreted the motion for reconsideration as a motion to alter or

amend the judgement under Fed. R. Civ. P. 59(e). In that motion, M r. Smith

stated that he w as unable to produce a copy of administrative proceedings because

prison guards had stolen the papers from his cell. He did, however, provide the

district court initial copies of the grievances, and he described the appeal process

as follows: “he submitted an appeal argument to the Secretary of Correction on

                                          -2-
February 13, [20]06 in regards to his conviction of a false charge of w ork

performance in case no. 06-01-081E. And received a decision back from the Sec.

of Corrects. affirming the conviction stating ‘based on some evidence.’” R. Doc.

13, at 1. The district court found the new evidence insufficient to disturb its

earlier ruling and denied M r. Smith’s motion for reconsideration on July 19.

      W e affirmed the district court ruling in an unpublished opinion on

December 19, 2006. Smith v. Cowman, 2006 W L 3616720 (10th Cir. Dec. 13,

2006). Shortly thereafter, the Supreme Court set forth a new standard to govern

PLRA lawsuits: “failure to exhaust is an affirmative defense under the PLRA, and

. . . inmates are not required to specially plead or demonstrate exhaustion in their

complaints.” Jones v. Bock, ___ U.S. ___, 2007 W L 135890, at *11 (Jan. 22,

2007). Accordingly, the burden now falls on the defendants to show that M r.

Smith did not exhaust his administrative remedies.

      M r. Smith filed a petition for rehearing. In its response, the government

conceded that the case should be remanded in light of the Supreme Court’s recent

decision in Jones v. Bock, supra. W e agree.

      The petition for rehearing is GR ANTED , the previous decision of this

Court, 2006 W L 3616720 (10th Cir. Dec. 13, 2006), is VAC ATED, and the

judgment of the United States D istrict Court for the District of Kansas is

REVERSED and REM AND ED for reconsideration in light of Jones v. Bock.

Appellant’s motion to proceed without prepayments of costs or fees is

                                          -3-
G RANTED. This court reminds M r. Smith of his obligation to continue making

partial payments of the appellate filing fee until paid in full.

      The petition for rehearing en banc having been circulated to the full court,

and no judge in active service having called for a poll, the petition for rehearing

en banc is therefore DENIED.

                                                      Entered for the Court,

                                                      M ichael W . M cConnell
                                                      Circuit Judge




                                          -4-